Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 4/19/2022. 
Claims 1-3, 6-14 and 17 are pending. 
The instant application is filed 6/15/2018 and claims priority to U.S. Provisional Application No. 62/521,132, filed June 16, 2017; U.S. Provisional Application 62/542,052, filed August 7, 2017 and U.S. Provisional Application No. 62/573,956, filed October 18, 2017. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeff Simon on 7/8/2022.
The application has been amended as follows: 

IN THE CLAIMS:
 
Claim 1. (Currently Amended) A zinc finger nuclease (ZFN) comprising a FokI cleavage
domain and a zinc finger protein (ZFP) that binds to a target site in a mammalian 2 microglobulin (B2M) gene, wherein the ZFN comprises a pair of ZFPs from ZFNs selected from: a ZFN designated 57531 and a ZFN designated 72732; a ZFN designated 57531 and a ZFN designated 72748; a ZFN designated 68957 and a ZFN designated 57071; a ZFN designated 68957 and a ZFN designated 72732; a ZFN designated 68957 and a ZFN designated 72748: a ZFN designated 72678 and a ZFN designated 57071; a ZFN designated 72678 and a ZFN designated 72732; or a ZFN designated 72678 and a ZFN designated 72748, wherein
(i) the ZFP from the ZFN designated 57531 comprises 
FL: AQCCLFH (SEQ ID NO:128):
F2: DQSNLRA (SEQ ID NO:42):
F3: RSANLTR (SEQ ID NO: 129);
F4: RSDDLTR (SEQ ID NO: 130); and
F5: QSGSLTR (SEQ ID NO:66); and
(ii) ) the ZFP from the ZFN designated 57071 comprises 
FL: RSDDLSK (SEQ ID NO:131):
F2: DSSARKK (SEQ ID NO:132):
F3: DRSNLSR (SEQ ID NO:22), 
F4: QRTHLRD (SEQ ID NO:133);
F5: QSGHLAR (SEQ ID NO:29);
F6: DSSNREA (SEQ ID NO:134).

	Claim 3. (Currently Amended) The zinc finger nuclease of claim 1 the first ZFP [[ZFN]] comprising amino acid residues 687-828 of SEQ ID NO:185 and [[a]] the second ZFP [[ZFN]] comprising amino acid residues 44-213 of SEQ ID NO:185.

Claim 6. (Currently Amended) An isolated cell comprising the zinc finger nuclease of claim 1 [[2]], wherein the genome of the cell is modified by the zinc finger nuclease.

Conclusion
Applicants have incorporated claim 2 which is free of the art into the base claim thus overcoming the prior art. Claim 1 was amended to indicate the origin of the B2M and claim 1 and 3 to recite that the ZFN comprises ZFP not ZFNs. 
Claim 6 was amended to clarify that the cell is isolated and to furthermore correct antecedent basis. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633